*25SENTENCIA
El apelante fue convicto de robo perpetrado como conse-cuencia de un asalto a mano armada a la caja registradora de un negocio de restorán situado en el Barrio Sabana Seca de Toa Baja.
El único error señalado en esta apelación es que no se probó la culpabilidad del apelante más allá de duda razo-nable. El fundamento del error versa sobre la identificación del apelante.
La prueba de cargo demostró sin lugar a dudas que el asalto se perpetró por dos personas y que se cometió un robo de dinero. El empleado a cargo de la caja declaró que la persona que abrió ésta era alta y gruesa pero no podía' identificarla por el rostro. Surge del récord que el apelante usaba un antifaz. Un segundo testigo identificó al apelante como la persona que sacó el dinero de la caja. Describió ante el jurado la forma en que llevaba el antifaz y qué parte de sus facciones, no obstante, eran visibles. Declaró cómo tenía el pelo, las cejas y las manos; dijo que la región de los ojos y la nariz eran visibles, las cejas muy abultadas y el pelo estirado y brilloso. A raíz de los hechos identificó al apelante de un grupo de fotografías que la policía le mostró. No obstante el fuerte contrainterrogatorio a que fue some-tido, el testigo afirmó una y otra vez ante el jurado sin titu-beos que el apelante era la persona que había cometido el robo.
El acusado no presentó prueba alguna. Antes, la Sala sentenciadora se había negado, como cuestión de derecho, a decretar su absolución a base de insuficiencia de prueba. Entendió la Sala que había prueba suficiente para que el jurado deliberara. Esta misma posición la asumió posterior-mente al resolver una moción de nuevo juicio. El jurado lo declaró culpable del delito imputado. Se ha apelado de la sentencia y de estos fallos negando absolución y nuevo juicio.
*26Como cuestión de derecho, fue correcta la determinación de la Sala sentenciadora negándose a ordenar al jurado la absolución del apelante por insuficiencia de la prueba, y correcta también la negativa a conceder un nuevo juicio por igual fundamento. La prueba de cargo, no controvertida por ninguna otra, daba base para que el caso pasara a la consideración y deliberación del jurado. Siendo ello así, sólo quedaría en este caso la apreciación, credibilidad, peso y evaluación que el jurado dio a la prueba de cargo. No es nuestra función sustituir al jurado en ese menester. Por sobre la información que tenemos sólo de la transcripción de la evidencia oral, el jurado tuvo además el beneficio de ver al acusado, observar sus reacciones, evaluar al testigo, su ma-nera de declarar, comparar, mirando al acusado, cuan co-rrecta podía ser o no su identificación. No se produjo prueba de defensa que tendiera a desvirtuar el testimonio que oyera y observara. Son las dudas del jurado las que debían ser vencidas en cuanto al grado y extensión en que se había o no producido una identificación del apelante. El jurado fue debidamente instruido sobre el particular, la duda razonable, y así instruido resolvió sus dudas y dio su fallo. No hay base para intervenir en apelación, con el mismo.
Se confirma la sentencia dictada por la Sala de Bayamón del Tribunal Superior en 29 de septiembre de 1964 que con-denó al apelante por el delito de robo.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente, quien no intervino.
Los Jueces Asociados Señores Pérez Pimentel y Ramírez Bages disintieron en opinión separada.
(Fdo.) Luis Negrón Fernández

Juez Presidente

Cei*tifico:
(Fdo.) Joaquín Berrios

Secretario